Citation Nr: 0710142	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-20 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastric cancer. 

2.  Entitlement to service connection for a respiratory 
disease.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
gastric cancer and for a respiratory disease. 


FINDINGS OF FACT

1.  The veteran underwent surgery in November 2002 for 
gastric carcinomas.  Subsequently, there is no cancer 
recurrence or any current residual symptoms.  The veteran's 
gastric cancer is not related to any aspect of service 
including exposure to ionizing radiation, asbestos, aircraft 
fuel, or hazardous chemicals used in shipboard testing.  

2.  The veteran's respiratory disease, diagnosed as asthma 
and chronic obstructive pulmonary disease (COPD), is not 
related to or aggravated by any aspect of service including 
exposure to ionizing radiation, asbestos, aircraft fuel, or 
hazardous chemicals used in shipboard testing.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastric cancer 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006). 

2.  The criteria for service connection for a respiratory 
disease have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, August 2003, 
and January 2006; a   rating decision in September 2003; and 
a statement of the case in May 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has provided on-going treatment and associated 
examinations.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran served as a seaman aboard two aircraft carriers 
and performed Naval Reserve training aboard other naval 
vessels for short periods.  The veteran contends that he had 
gastric cancer and has asthma that were caused or aggravated 
by exposure to ionizing radiation, asbestos, aircraft fuel, 
and hazardous substances used in Shipboard Hazard and Defense 
(SHAD) testing during his service aboard the ships. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247 (1999); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The determination is based on an analysis 
of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3), 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including malignant tumors).

Some diseases including cancer of the stomach and colon shall 
be service connected if they become manifested in a 
radiation-exposed veteran who while serving on active duty 
participated in certain radiation-risk activities.  The 
activities are associated with the use or testing of nuclear 
weapons; none are associated with the operation of naval 
nuclear propulsion plants.  38 C.F.R. § 3.309(d). 

Since the veteran contends that exposure to hazardous 
conditions in service caused or aggravated both of his 
claimed disabilities, the Board will first evaluate the 
circumstances and degree of exposure to these hazards.  

In an October 2003 notice of disagreement and in a June 2004 
appeal, the veteran stated that he was exposed to ionizing 
radiation as a result of his general presence for duty aboard 
a nuclear powered aircraft carrier.  Service personnel 
records show that the veteran was assigned to USS Enterprise 
(CVAN-65) from July 1964 to June 1965 and performed duties as 
a seaman, in training for the rating of boatswain's mate.  
His military occupation involved deck seamanship and did not 
include training or duties associated with the operation of 
the nuclear propulsion plant or handling radioactive 
material.  Service medical records do not contain any Records 
of Occupational Exposure to Ionizing Radiation (DD Form 
1141); therefore, the veteran was not monitored for 
occupational radiation exposure.  Monitoring is required for 
all plant operators, maintenance technicians, or any other 
person who is authorized for occupational exposure or who 
could exceed radiation exposure limits established for the 
general public.  See 10 C.F.R §§ 20.1502, 20.2106 (2006).  
Without exposure monitoring, the veteran would not have been 
permitted access to nuclear propulsion spaces during 
operations.  Even if the veteran received some non-
occupational exposure without monitoring, the operation of a 
naval nuclear power plant is not a radiation-risk activity 
that warrants service connection for specified diseases.

The Board acknowledges that gastric cancer is a radiogenic 
disease within the meaning of the regulations.  38 C.F.R. 
§ 3.311(b)(2)(ix).  The regulations therefore require that a 
request be made for available service records concerning the 
veteran's exposure to radiation.  All such records are to be 
forwarded to the Undersecretary for Health for preparation of 
a dose estimate.  38 C.F.R. § 3.311(a)(2)(iii).  A request 
was made for available records concerning the veteran's 
claimed exposure to radiation.  His service medical and 
personnel records were received, but did not demonstrate any 
exposure to radiation.  Therefore, the Board finds that 
forwarding to the Undersecretary of Health for preparation of 
a dose estimate is not required because no "such records" 
demonstrating exposure to radiation were obtained pursuant to 
the request for records.  Therefore, the Board further 
concludes that the evidence does not show that the veteran 
was exposed to ionizing radiation during his service. 

In the notice of disagreement and in the appeal, the veteran 
stated that he was exposed to asbestos and aircraft fuel 
while serving generally aboard ships.  He did not state the 
specific circumstances, nature, or degree of exposure.  In 
addition to duty aboard USS Enterprise, service personnel 
records showed that the veteran served as a seaman aboard USS 
Randolph (CVS-15) from June 1965 to December 1965 and aboard 
USS Sandoval (APA-194) from August to September 1963 and from 
January to March 1964.  Service personnel records contain 
entries suggesting that these vessels were operational at the 
time of his service and not undergoing shipyard repairs.  The 
veteran also stated that he served aboard USS Parker 
(formerly DD-604).  Service personnel records do not mention 
active service on this vessel which was decommissioned in 
1947 and subsequently used a Naval Reserve training platform.  
The Board notes that the veteran's duties as a seaman 
involved deck operations and watch standing.  Absent any 
other detailed evidence, the Board concludes that the veteran 
did not have any significant exposure to friable asbestos or 
to aircraft fuels because his occupation was not related to 
the repair of piping of mechanical systems or to the fueling 
of aircraft.  In any event, no medical professional has 
attributed the veteran's gastric cancer or respiratory 
disease to exposure to asbestos or ionizing radiation.

Finally, the veteran stated that he was exposed to hazardous 
substances while serving on ships involved in Department of 
Defense Project 112, Shipboard Hazard and Defense (SHAD).  
The testing was designed to assess the vulnerability of U.S. 
warships to attack with chemical or biological agents.  
Service members were involved in conducting the tests but 
were not test subjects.  Seven tests were conducted at sea 
during the periods of the veteran's shipboard duty in 1964 
and 1965.  None of the ships on which the veteran served 
participated in the tests.  See Department of Veterans 
Affairs, Undersecretary for Health Information Letter, 
Possible Occupational Health Exposures of Veterans Involved 
in Project SHAD Tests (Aug 26, 2002), available at 
http://www.va.gov/shad; SHAD Tests/Fact Sheets, 
http://www.deploymentlink.osd.mil/shad/factSheets.jsp 
(Updated Dec. 2, 2003).  Therefore, the Board concludes that 
the veteran was not exposed to hazardous substances as a 
result of SHAD testing. 

Service medical records are silent for any symptoms, 
diagnosis, or treatment for any gastrointestinal condition in 
service.  No abnormal gastrointestinal conditions were noted 
on a May 1966 discharge physical examination or in VA 
examinations in November 1985, February 1997, or February 
1999.  In September 2002, exploratory procedures were 
conducted to investigate symptoms of gastric bleeding.  The 
procedures revealed the presence of carcinomas in the 
veteran's stomach and colon.  In November 2002, the veteran 
underwent surgery to remove the lesions.  In February 2003, a 
VA examiner noted that the veteran no longer had any symptoms 
of gastric distress and was maintaining his weight with 
normal appetite and bowel activity and no bleeding.  In 
September 2003, a VA examiner noted that the veteran was free 
of gastric disease but that surveillance endoscopies and 
colonoscopies were scheduled.  There is no further record of 
treatment for any residual conditions of gastric cancer in 
the file.  

In August 2003, the veteran submitted lay statements from two 
friends.  Both stated that they observed that the veteran 
suffered from asthma prior to service and was unable to 
participate in sports at school because of the condition. 

Service medical records are silent for any diagnosis of 
asthma or other chronic respiratory disease.  In March 1966, 
a military examiner noted the veteran's reports of chest 
discomfort and persistent cough.  The examiner diagnosed 
bronchitis and prescribed medication.  There was no follow-up 
examination or treatment, and the condition appeared to 
resolve.  No respiratory abnormalities were noted on the 
April 1964 entry to active duty or the May 1966 discharge 
examinations.  

No respiratory abnormalities were noted on a November 1985 VA 
examination.  The veteran received in-patient treatment at a 
private hospital in March 1991 and April 1991 for bronchitis.  
In September 1991, a private primary care physician noted 
that the veteran was "asthmatic" and required medication 
including an inhaler.  However, an April 1996 VA pulmonary 
function test was normal, and a February 1997 VA examination 
showed no respiratory deficits.  In February 1999, a VA 
examiner noted diminished breath sounds but no rales or 
rhonchi.  In July 2002, a VA physician noted that a pulmonary 
function test showed moderate restrictive defects and 
diagnosed asthma/chronic pulmonary obstructive disease 
(COPD).  In June 2003, a VA examiner noted that the veteran's 
chest was clear to auscultation with no wheezing.  The 
examiner assessed the veteran's COPD as stable.  None of the 
medical providers provided an opinion on the etiology of the 
disease. 

The Board concludes that service connection for gastric 
cancer is not warranted because the veteran does not 
currently have any diagnosed disease or residual conditions 
from previous gastric surgery.  Furthermore, the gastric 
cancer first manifested not earlier than 2002, many years 
after service.  There is no medical opinion of record that 
addresses the cause for gastric cancer, however no medical 
professional has attributed the veteran's gastric cancer to 
his service or to exposure to ionizing radiation, asbestos, 
aircraft fuel, or hazardous chemicals used in shipboard 
testing during his service.  The Board concludes that 
obtaining a medical opinion is not required to decide the 
claim because there is no record of symptoms or treatment in 
service or for many years after service and because the 
evidence does not show that the veteran was injured or 
exposed to hazardous substances in service.  38 C.F.R. 
§ 3.159(c).  

The Board also concludes that service connection for asthma 
and COPD is not warranted.  Although the veteran has a 
currently stable condition, medical evidence shows that a 
chronic disease was diagnosed not earlier than 1991, many 
years after service.  The Board acknowledges the lay 
statements that reported pre-service respiratory symptoms.  
However, the lay statements are not sufficient to provide a 
medical diagnosis since the observers are not shown to 
possess the necessary knowledge of medical principles, and 
their assertions, standing alone, are not probative as to the 
etiology of his current respiratory symptoms.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Regardless, there is no 
evidence that the veteran's respiratory function was degraded 
by any aspect of service.  There is no medical opinion of 
record that addresses the cause for any respiratory disorder, 
however no medical professional has attributed any 
respiratory disorder to the veteran's service or to exposure 
to ionizing radiation, asbestos, aircraft fuel, or hazardous 
chemicals used in shipboard testing during his service.  The 
Board concludes that obtaining a medical opinion is not 
required to decide the claim because there is no record of 
symptoms or treatment in service or for many years after 
service and because the evidence does not show that the 
veteran was injured or exposed to hazardous substances in 
service.  38 C.F.R. § 3.159(c).

The weight of the credible evidence demonstrates that the 
veteran's current respiratory disease and gastric cancer in 
remission first manifested many years after service and are 
not related to his active service or any incident therein.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for gastric cancer is denied. 

Service connection for a respiratory disease is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


